DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/1/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RAYCHEM CORPORATION (WO 94/00786), hereinafter ‘786.
Re. Claims 1 and 16, ‘786 discloses an optical termination box 20 comprising a splice tray 21 for optical fiber splices (Figs 1 and 2; pg. 6 lines 11-13 and 22-23), the tray 21 comprising:
a base 30 having a splice area for retaining optical fiber splices and a routing area for passage of optical fibers from and towards the splice area (Fig 2; pg. 6 lines 34-36);
splice holders 33 arranged on the splice area, each splice holder having holding members 36/38 configured to hold optical fiber splices 39 (Figs 2 and 4; pg. 7 lines 11-17); and
retaining arrangements 31 arranged on the base 30 and configured to retain the splice holders 33 (Figs 2 and 4; pg. 7 lines 4-6),
wherein:
each retaining arrangement 31 includes sliding guides 35 projecting from the base 30 and configured to receive and retain one or more splice holders 33 (Fig 4; pg. 7 lines 6-10; pg. 10 lines 6-8); and
each splice holder 33 is slidable relative to the sliding guides 35 along a sliding direction transversal to the base 30 between a retracted position and an extracted position, in the retracted position, the splice holder being proximate to the base 30, in the extracted position, the splice holder 33 being spaced apart from the base 30 along the sliding direction (Fig 4).
Re. Claim 3, ‘786 discloses the retaining arrangement 31, specifically the guides 35 of the arrangement 31 are arranged mutually adjacent along a stacking direction transversal to the sliding direction to retain the splice holders 33 mutually adjacent along the stacking direction (Fig 4; pg. 7 lines 6-10; pg. 10 lines 6-8).
Re. Claim 4, ‘786 discloses each splice holder 33 comprises a support base, the support base including a first portion 38 and a second portion 36 spaced apart along a first direction transversal to the sliding direction and configured to engage the sliding guides 35 (Fig 4; pg. 7 lines 11-17).
Re. Claim 5, ‘786 discloses the retaining arrangements (i.e. the guides 35) are adjacently arranged along the stacking direction in such a way that the support bases of the splice holders 33 are retained in a mutually faced relationship (Fig 4; pg. 7 lines 6-10).
Re. Claim 6, ‘786 discloses the support bases of the splice holders 33 are retained in a mutually faced and parallel relationship (Fig 4; pg. 7 lines 6-10).
Re. Claim 14, ‘786 discloses the holding members 36/38 comprise parallel holding walls projecting from the support base 30, each holding wall extending along the first direction and being configured to hold and separate the optical fiber splices 39 (Fig 4; pg. 7 lines 11-17).
Re. Claim 15, ‘786 discloses the holding walls are mutually spaced apart along the sliding direction to define holding seats there between configured to receive the optical fiber splices 39 (Fig 4; pg. 7 lines 11-17).
Re. Claim 7, ‘786 discloses the splice tray 21 comprises locking arrangements configured to selectively lock sliding of the splice holders 33 in the retracted position and in extracted position (Fig 4; pg. 7 lines 11-17).
Re. Claims 8 and 9, ‘786 discloses the locking arrangements comprises first locking elements 37 formed on the sliding guides 35 and second locking elements (i.e. holes for mating with elements 37) formed on the splice holders 33, the first locking elements 37 and the second locking elements being configured to cooperate at least in the retracted position and in the extracted position (Fig 4; pg. 7 lines 11-17).  For example, tightening the first locking element to the second locking element retains the splice holder 33 in the retracted position, while partial loosening of the first locking element to the second locking element allows for partial extraction of the splice holder 33.  Coupling of the first locking element to the second locking element, even in a partial fashion, limits slide of the splice holders 33 along the sliding direction.  The same is sufficient to meet the claims.
Re. Claim 10, ‘786 discloses the sliding guides 35 comprise first guiding members and second guiding members projecting from the base 30 along the sliding direction (Fig 4; pg. 7 lines 6-10).
Re. Claim 11, ‘786 discloses the first guiding members are spaced apart from the second guiding members along a transversal direction perpendicular to the sliding direction to define a receiving area there between for receiving the one or more splice holders 33 (Fig 4; pg. 7 lines 6-10).
Re. Claim 12, ‘786 discloses the first guiding members are mutually spaced apart along a stacking direction transversal to the sliding direction and to the transversal direction, and the second guiding members are mutually spaced apart along the stacking direction (Fig 4; pg. 7 lines 6-10).

Re. Claim 17, ‘786 discloses the optical termination box 20 comprises a frame with a bottom wall 26 and one or more side walls 22 projecting from the bottom wall 26, the bottom wall 26 and the side wall 22 defining a tray area, and the splice tray 21 is arranged on the tray area (Fig 1; pg. 6 lines 11-21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘786 and Daoud et al. (US 6,226,436 B1).
Re. Claims 2 and 18, ‘786 discloses optical termination box as discussed above, wherein the base 30 comprises a connecting member 27 to connect the base 30 to the frame of the optical termination box.
However, the connecting member is not capable of rotation, and therefore ‘786 fails to disclose a connecting member defining a rotation axis to pivotally connect the base to an optical termination box.
Daoud et al. discloses an optical termination 100 box comprising a splice tray base 180 with a connecting member 160 to define a rotation axis to pivotally connect the base 180 to the optical termination box 100 (Figs 1 and 8; col. 2 lines 57-65; col. 6 lines 44-48).
The claimed arrangement would have been obvious to one of ordinary skill at the time the invention was effectively filed for the purpose of creating a high-density arrangement capable of accommodating a plurality of splice trays within a single optical termination box (Daoud et al.: col. 1 lines 31-35 and 59).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘786.
Re. Claim 13, ‘786 discloses the first guiding members and the second guiding members are formed of a plastic material and molded with the base to define the sliding guides 35 (pg. 7 lines 1 and 6-10).
While plastics generally exhibit some degree of flex, ‘786 does not disclose the first and second guiding members are configured to elastically deform along the transversal direction and generate an elastic force along the transversal direction and directed towards the splice holder upon insertion of the splice holders between the first guiding members and second guiding members.
The use of friction fit elements is well known in the art, wherein elastic members deform along a desired direction to create an elastic force in said desired direction to retain an element between the elastic members.  One of ordinary skill would have found the claimed arrangement obvious at the time the invention was effectively filed for the purpose of providing additional security to the mounted element, in this case the optical splice.  Moreover, one of ordinary skill would have recognized the advantages of using a friction fit means to retain the splice holder, as opposed to the mechanical screw taught by ‘786, as the same obliviates the need for accessing the rear of the tray, thereby simplifying the process of attaching and removing splice holders from the sliding guides.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        6/9/22